DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
1.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1 has been amended and replaced by the following: 
--1. (Currently Amended) A blower device for delivering air comprising: a passage-forming section that forms a passage through which the air flows inside; and a partition section provided within the passage-forming section, wherein the partition section divides at least a part of the passage into a first passage and a second passage, the partition section has a hole, the hole passes through the partition section and provides a constant communication between the first passage and the second passage, the partition section has a wall which forms an inner space inside the partition section, the wall encloses the inner space, the hole passes through both of a part of the wall facing the first passage and a part of the wall facing the second passage, and the hole provides a constant communication between the first passage and the second passage.--
Claim 5 has been amended and replaced by the following: 
--5. (Currently Amended) A blower device for delivering air comprising: a passage-forming section that forms a passage through which the air flows inside; and a partition section provided within the passage-forming section, wherein the partition section divides at least a part of the which forms an inner space inside the partition section, the wall encloses the inner space, the wall divides at least a part of the passage into a fist passage and a second passage, a part of the wall facing the first passage has a hole, and the hole passes through the part of the wall facing the first passage and provides a constant communication between the first passage and the inner space.--

Allowable Subject Matter
2.         Claims 1-11 are allowed.

Reason for Allowance
3.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the blower device for delivering air comprising: a partition section provided within the passage-forming section, wherein the partition section divides at least a part of the passage into a first passage and a second passage, the partition section has a hole, the hole passes through the partition section and provides a constant communication between the first passage and the second passage, the partition section has a wall which forms an inner space inside the partition section, the wall encloses the inner space, the hole passes through both of a part of the wall facing the first passage and a part of the wall facing the second passage, and the hole provides a constant communication between the first passage and the second passage of instant independent claims 1 and 5.
The following references (US 6019288 A) to Arold et al., (US 6192698 B1) to Kakehashi et al., (US 20100043470 A1) to Kang et al., and (US 20150107815 A1) to Hhraguchi et al.; are the most relevant references. However, above mentioned references fail to anticipate or render 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

05/13/2021